Per Curiam.

This is an original proceeding, whereby it is sought to review the action of the district court of Arapahoe county, in directing the petitioner to certify the name of respondent as a candidate for representative to the next general assembly from the district comprising the counties of El Paso and Teller. Excluding this day, it is only four days before *397election. Independent of the merits of the controversy, the petitioner contends that the district court acted without jurisdiction. Whether or not this court shall assume jurisdiction in actions of this character is entirely a matter of discretion, and that discretion should not he exercised in favor of a review, except sufficient time can he taken to give the questions presented for determination that consideration which their importance demands. There is not sufficient time for that purpose, and we, therefore,' decline to review the judgment. Ford v. Beckwith, 28 Colo., 95.

Proceeding Dismissed.